Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Applicant’s amendment filed on 11/04/2020, wherein claims 1, 3, 6, 7, 8, 9, have been amended, and new claim 22 has been added.
Applicant’s amendment overcomes the rejection of claim(s) 1, 2, 3, 4, 5, 7, 8, 9, 18-19 under 35 U.S.C. 102(a)(1) as being anticipated by Pfizer Inc. (Depo®Testosterone Brochure, April 13, 2015, PTO-1449).
Applicant’s amendment overcomes the rejection of claim(s) 1, 3, 4, 9, 18-19 under 35 U.S.C. 102(a)(1) as being anticipated by Lozinski et al. (US 3,051,624, PTO-892).
Applicant’s amendment overcomes the rejection of claims 1, 2, 3, 4-5, 7-9, 16-17, 18-19 under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 20140371186, PTO-892).
Further, any rejection from the previous office action, which is not restated herein, is withdrawn.
Claims 1-9, 18, 19, 22 are examined herein on the merits. 



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
	
1) Claim(s) 1, 2, 4, 6, 9, 18-19, 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hiep et al. (US 2011/0039814, PTO-892 of record).
Hiep et al. discloses composition comprising 2.5-7.5% w/w testosterone or testosterone cypionate; at least 40% w/w of lipid based carrier such as sesame oil; lauroglycol; ethanol; at least 15% w/w benzyl alcohol (solubilizing agent, para [0062]) i.e meets instant amount of benzyl alcohol greater than 10 mg/mL (10 mg/mL is 1% w/w). See claims 1, 2, 17, 37. The said composition is solution and can be administered by injection, and meets an injectable pharmaceutical composition. Hiep et al. teaches that when the composition is placed in a capsule, the formulations were physically stable under ambient and accelerated testing conditions over a 2-week test period, and no precipitation was observed i.e the composition does not exhibit crystal formation. See page 6, para [0127].

Regarding claims 9, 18, 22, Hiep et al. discloses the composition of claim 1, and thus meets composition of claims 9, 18, 22. Further, it is pointed out that by keeping/storing the composition at room temperature meets the limitation of claims 9, 18, 22 i.e aging in containers for at least 48 hours at room temperature.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
2) Claim(s) 1, 2, 3, 4, 6, 5, 7, 8, 9, 18-19, 22 are rejected under 35 U.S.C. 103 as being unpatentable over Pfizer Inc. (Depo®Testosterone Brochure, April 13, 2015, PTO-1449), in view of Bardani (US 20120076855, PTO-892).
Depo®Testosterone Brochure discloses a composition for injection comprising testosterone cypionate, cottonseed oil, benzyl alcohol, benzyl benzoate. It is disclosed that each mL of the 200 mg/mL Depo®Testosterone testosterone cypionate injection contains testosterone cypionate, 200 mg; benzyl benzoate, 0.2 mL (d = 1.118, 223.6 mg); benzyl alcohol added as preservative 9.45 mg; cottonseed oil, 560 mg.
Pfizer Inc. does not teach the amount of benzyl alcohol in the composition as greater than 10 mg/ml as in instant claims 1, 22; and the amounts as in instant claims 7, 8.
Bardani teaches composition for oral administration containing testosterone, soybean oil, ethanol, and benzyl alcohol as preservative. See claims 1-3, 7; abstract. It is taught that the preservative benzyl alcohol can used in an amount of from 0 to 10 % by benzyl alcohol as preservative can be varied. See page 2, para [0021].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ benzyl alcohol in an amount of 1 to about 3 % w/v or 10 mg/ml to 30 mg/mL or greater than 10 mg/mL (i.e greater than 1% w/w); in an amount of 2 to about 2.5 % w/v or 20 mg/ml to 25 mg/mL.
One having ordinary skill in the art would have been motivated to determine the effective amounts of benzyl alcohol employed in the compositions, since the optimization of effective amounts of known agents, is considered well in the competence level of an ordinary skilled artisan in pharmaceutical science, involving merely routine skill in the art. Further, Bardani teaches composition for oral administration containing testosterone, soybean oil, ethanol, and benzyl alcohol as preservative. See claims 1-3, 7. Bardani teaches that benzyl alcohol can used in an amount of from 0 to 10 % by weight of the composition, preferable 4% to 6% by weight of the composition i.e teaches the amount of preservative benzyl alcohol can be varied.
It has been held that it is within the skill in the art to select optimal parameters, such as amounts of ingredients, in a composition in order to achieve a beneficial effect. See In re Boesch, 205 USPQ 215 (CCPA 1980).
 It is also noted that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233,235 (CCPA 1955).
Regarding the recitations “wherein the composition does not exhibit crystal formation for 6 months when stored at a temperature of about 10°C to about 15°C” in 
Regarding claims 9, 18, 22, Depo®Testosterone Brochure in view of Bardani renders obvious the composition of claim 1, and thus also renders obvious the composition of claims 9, 18, 22. Further, it is pointed out that by keeping/storing the composition at room temperature meets the limitation of claims 9, 18, 22 i.e aging in containers for at least 48 hours at room temperature.

Response to Arguments
Applicant’s arguments and the Declaration filed by Umangi K. SONI have been considered, but not found persuasive as discussed above in view of new grounds of rejections necessitated by Applicant’s amendment, and those found below.
Applicant argues that “the prior art testosterone product that was available on the market (the Depo®-Testosterone product), suffered from a disadvantage that crystals would form upon storage, which is an especially serious problem for injectable See paragraph 6 of the Attached Declaration. However, these requirements pose additional burdens on the end user. Further, the presence of particulate matter poses a safety risk to patients, especially if there is not “strict adherence to internal protocols and procedures”……….” Applicant’s remarks have been considered. It is pointed out that as discussed above the teachings of Depo®Testosterone Brochure, in view of Bardani renders the claimed composition obvious. Regarding the recitations “wherein the composition does not exhibit crystal formation for 6 months when stored at a temperature of about 10°C to about 15°C” in claim 6; “wherein the composition does not exhibit crystal formation for 6 months when stored at a temperature of about 2°C to about 8°C” in claim 9, “wherein the composition does not exhibit crystal formation for 6 months when stored at a temperature of about 2°C to about 8°C”, as in claim 19, as the teachings of Depo®Testosterone Brochure in view of Bardani renders the claimed composition obvious, the property of such a claimed composition will also be rendered obvious by the prior art teachings, since the properties, namely the crystal formation for 6 months when stored at a temperature of 10°C to about 15°C; of about 2 to about 8°C, are inseparable from its composition. Therefore, if the prior art teaches the composition or renders the composition obvious, then the properties are also taught or rendered obvious by the prior art. Further, as recited by the Applicant “The Pfizer Press Release states that “warming and shaking the vial should redissolve any crystals”, thus is well 
Applicant argues that “according to the Pfizer Label (see page 9), the product must be stored only at a narrow temperature range of 20 °C to 25 °C. This strict requirement is problematic in practice, especially since storage conditions may vary considerably with geographic region and/or the climate. Meanwhile, the claimed invention solves this problem, and avoids crystal formation upon storage, even at temperatures as low as about 2°C. It could not have been predicted, based on the prior art, that this problem could be solved by controlling the benzyl alcohol such that the composition contains “greater than 10 mg/mL of benzyl alcohol,” and/or by ageing the composition in containers for at least 48 hours at a temperature of about 20°C to about 60°C prior to storage……” Applicant’s arguments have been considered, but not found persuasive as discussed above. Bardani teaches composition for oral administration containing testosterone, soybean oil, ethanol, and benzyl alcohol as preservative. See claims 1-3, 7. Bardani teaches that benzyl alcohol can used in an amount of from 0 to 10 % by weight of the composition, preferable 4% to 6% by weight of the composition i.e teaches the amount of preservative benzyl alcohol can be varied. One having ordinary skill in the art would have been motivated to determine the effective amounts of benzyl alcohol employed in the compositions, since the optimization of effective amounts of known agents, is considered well in the competence level of an ordinary skilled artisan in pharmaceutical science, involving merely routine skill in the art, and Bardani teaches that the preservative benzyl alcohol can used in an amount of from 0 to 10 % by weight of the composition, preferable 4% to 6% by weight of the composition in the i.e teaches the amount of preservative about 100 mg/mL to about 200 mg/mL of testosterone", "about 220 mg/mL to about 225 mg/mL of benzyl benzoate", and claim 8 recites any amount of cotton seed oil. The recitation "about 200 mg/mL of testosterone", "about 20 mg/mL of benzyl benzoate”, for example can include deviations e.g., ±10% or more.
Applicant’s argues that “explained in the attached Declaration, Composition A is a Comparative Example corresponding to the product from the Pfizer Label. Compositions B and C (according to the claimed invention) have an amount of benzyl alcohol that is “greater than 10 mg/mL” as recited in claims 1 and 22. The Declaration explains at paragraphs 7-9 that it was possible to avoid crystal formation, even under storage conditions of about 10 °C to about 15°C, when the amount of benzyl alcohol is “greater than 10 mg/mL” according to the claimed invention.” Applicant’s remarks have been considered. Bardani teaches composition for oral administration containing testosterone, soybean oil, ethanol, and benzyl alcohol as preservative. See claims 1-3, 7. It is taught that benzyl alcohol can used in an amount of from 0 to 10 % by weight of the composition, 
Applicant’s remarks that “There are also surprising and unexpected results when the amount of benzyl alcohol is controlled, and further when the compositions are subject to ageing. In this regard, amended claim 9 and new claim 22 additionally recite that “the composition has been aged in containers for at least 48 hours at a temperature of about 20°C to about 60°C prior to storage.” In the case where the compositions are additionally subject to ageing, it is possible to avoid crystal formation. See attached Declaration at paragraphs 10-12. In other words, if the amount of benzyl alcohol is controlled to be and the samples were also aged prior to storage, it was possible to avoid crystal formation, even if stored at lower temperatures, such as from about 2° C. to about 8° C. See attached Declaration at paragraphs 13-18”. Applicant’s arguments have been considered, but not found persuasive as discussed above. Further, Applicant’s remarks regarding ageing the samples to avoid crystal formation, it is pointed out that instant claims are drawn to a composition, and not to a method of making. Further, regarding claims 9, 18, 22, it is pointed out that by keeping/storing the composition at room temperature meets the limitation of claims 9, 18, 22 i.e aging in containers for at least 48 hours at room temperature (room temperature is 20 to 25 °C).
Applicant argues that “Hiep relates to a lipid based pharmaceutical composition for oral delivery, not an injectable drug product. Hiep also does not address the prior art problem of crystal formation upon storage, nor does it disclose or suggest how to avoid crystal formation upon storage.” Applicant remarks have been considered, but not found persuasive. Hiep et al. discloses composition comprising 2.5-7.5% w/w testosterone or testosterone cypionate; at least 40% w/w of lipid based carrier such as sesame oil; lauroglycol; ethanol; at least 15% w/w benzyl alcohol (solubilizing agent, para [0062]) i.e meets instant amount of benzyl alcohol greater than 10 mg/mL (10 mg/mL is 1% w/w). See claims 1, 2, 17, 37. The said composition is solution and can be administered by injection, and meets an injectable pharmaceutical composition.

Prior Art made of Record:
US 2,840,508…,EXAMPLE 11;

Shantilal et al. (US 2014/0296191, PTO-892);
Shantilal et al. teaches a stable liquid compositions comprising testosterone cypionate in diethylene glycol monoethyl ether. See para [0714]-[0716]; claims 19, 20. It is taught that the composition there can contain preservative like benzyl alcohol in an amount of 2% to 6%, antioxidant, which keeps the solution pellucid as well as physically and chemically stable. See para [0719]. 
US 20120135074, oral composition in a capsule which contains testosterone, benzyl alcohol, oil; 
US 20050032762….Hubler…benzyl alcohol can be used as co-solvent;
Wang et al. (US 20140371186, PTO-892): Used
Wang et al. teaches testosterone booster injection solution comprising testosterone cypionate (5-20 w/v), anastrozole, benzyl benzoate (up to 46 % w/v), benzyl alcohol (up to 10 % w/v) (used as solvents), cottonseed oil. See page 3, TABLE 1; claims 1-17. It is taught that the composition can comprise a surfactant, a dispersing agent, a suspending agent, preservative or tonicity adjusting agent. See claim 17.
 
Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOBHA KANTAMNENI, Ph.D whose telephone number is (571)272-2930.  The examiner can normally be reached on Monday to Friday; 8.00 am-4.30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK SHIBUYA, Ph.D can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).